DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/28/2022 has been entered. 
Claims 1-19 remain pending and are examined herein on the merits.

Response to Arguments
Applicant's arguments filed 07/28/2022 (hereinafter, Remarks) with respect to the rejections of claims 1 and 16 under 35 USC 102 and 103 respectively have been fully considered and are persuasive in that the amended language is not met by Ham (independent claim 1) or Ham in view of Biber (independent claim 16).  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made over Ham in view of Seeber et al. (US 7868617; already of record for claim 5) for claims 1-15 and Ham in view of Biber and further in view of Seeber et al. (US 7868617; already of record for claim 5).
Therefore, the position of the office is that upon knowledge of the cited art one of ordinary skill in the art would have had all the information and motivation required to make the invention as claimed at the time it was made.
See rejections under 35 USC 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US 20190310333; hereinafter Ham) in view of Seeber et al. (US 7868617; hereinafter Seeber).

Regarding claim 1, Ham teaches an apparatus for monitoring a cooling system (abstract; see figs. 1 and 5) comprising a chiller (28; see fig. 1; [0034]) and a heat exchange process (18; see fig. 1; [0033-36]) connected to the chiller by a coolant supply line (“cold fluid inlet lines” [0034] see [0035] teaching that the chiller/compressor lines may be a closed loop) and by a coolant return line (38; [0034-36]; see fig. 1), the apparatus comprising:
a first temperature sensor (at least temperature sensor “TS” on coolant inlet/supply line going to element 18; see fig. 1), for measuring a coolant temperature in the coolant supply line ([0037] teaches that at least one of the temperature sensors is “arranged to measure temperatures of the coolant in flow lines delivering coolant to the heat-generating components 18”; see fig. 1);
a second temperature sensor (at least temperature sensor “TS” on coolant return line coming from element 18; see fig. 1), for measuring a coolant temperature in the coolant return line ([0037] teaches that temperature sensors may also measure temperatures “in coolant return lines 38”; see fig. 1 and [0035]); and
a readout circuit (40 including at least 41 and other constituent components - [0040-42]), for monitoring respective temperatures sensed by first temperature sensor and the second temperature sensor ([0044] teaches that “a real-time thermal adjustment module or program 48 runs concurrently with the execution 46 to adjust the execution of the exam card in response to a thermal parameter measured by the one or more sensors TS…” see fig. 1 and fig. 5; see also [0040-47], fig. 3, step 70; and fig. 4, element 92 in view of [0064] and [0066-68] where [0068] teaches that the system “may display thermal loads retrospectively”; see further claims 1 and 7).
Ham does not directly and specifically state that the coolant return line is configured to carry coolant from the heat exchange process to the chiller (teaching temperature sensors on a return line directly to the chiller and on return lines from the MRI machine to the heat exchangers but not directly on the return line(s) from the heat exchanges to the chiller – see fig. 1).
However, Seeber teaches “a heat exchanger/chiller 490” (col. 5, line 56) for an MRI machine (abstract) which has a coolant return line temperature sensor (“a first coolant thermal sensor 528 may be positioned at the inlet 464 (shown in FIG. 4) of the heat exchanger/chiller” col. 7, lines 6-8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the numerous temperature sensor network for detecting temperature of coolant for an MRI machine of Ham with the specific knowledge of using the specific temperature sensor at the inlet to the chiller (end of the return line) of Seeber. This is because determining the coolant temperatures allows for an end user to “minimize the drift in the main magnetic field” (Seeber at col. 7, lines 33-34; see also full ¶ from lines 1-34) and determine thermal models (Ham at [0012]). This is important in order to control the heat produced by the MRI machine more appropriately.

Claims 2-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US 20190310333; hereinafter Ham) as modified by Seeber et al. (US 7868617; hereinafter Seeber) as applied to claim 1 above and further in view of Biber (US 20190072624).

Regarding claim 2, Ham as modified by Seeber does not directly and specifically state that the first temperature sensor is secured to the coolant supply line, and the second temperature sensor is secured to the coolant return line (emphasis added; but see fig. 1 implying that the temperature sensors “TS” are attached/affixed/secured in some manner to the respective coolant lines).
However, Biber teaches a magnetic resonance apparatus for monitoring cooling system function (abstract) having temperature sensors (5) “provided on various components” ([0042]) which may be secured to the components ([0046] “temperature sensors 5 do not necessarily have to be secured directly on the component for this purpose, although this can be provided.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham as modified by Seeber with the specific knowledge of securing temperature sensors to components in an MR device of Biber. This is because such secured configuration keeps for the temperature sensors from moving away from the areas where the temperature measurements are desired. This is important to provide a robust device that does not fall apart.

Regarding claim 3, Ham as modified by Seeber does not directly and specifically state that the first temperature sensor is secured to the coolant supply line within 60 inches of the heat exchange process, or the second temperature sensor is secured to the coolant return line within 60 inches of the heat exchange process.
However, Biber teaches a magnetic resonance apparatus for monitoring cooling system function (abstract) having temperature sensors (5) “provided on various components” ([0042]) which may be secured to the components ([0046] “temperature sensors 5 do not necessarily have to be secured directly on the component for this purpose, although this can be provided.”) where the secured temperature sensors may “measure temperature values in an entry region of the coolant and in an exit region of the coolant” ([0046]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham as modified by Seeber with the specific knowledge of securing temperature sensors in locations at the entry and exit regions in an MR device of Biber. This is because such secured configuration keeps for the temperature sensors from moving away from the areas where the temperature measurements are desired and the location at entry/exit regions provides direct information without noise which would be generated from placing the sensors away from the component. This is important to provide a robust device that does not fall apart and provides accurate entry/exit temperatures.

Regarding claim 4, Ham teaches that a thermal time constant for coolant temperature fluctuations, at the first temperature sensor, is less than 5 minutes, or a thermal time constant for coolant temperature fluctuations, at the second temperature sensor, is less than 5 minutes ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm; [0053] teaches “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”).

Regarding claim 5, Ham lacks direct and specific statement that the first temperature sensor is secured to a metal portion of the coolant supply line, or the second temperature sensor is secured to a metal portion of the coolant return line.
However, Biber teaches a magnetic resonance apparatus for monitoring cooling system function (abstract) having temperature sensors (5) “provided on various components” ([0042]) which may be secured to the components ([0046] “temperature sensors 5 do not necessarily have to be secured directly on the component for this purpose, although this can be provided.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham with the specific knowledge of securing temperature sensors to components in an MR device of Biber. This is because such secured configuration keeps for the temperature sensors from moving away from the areas where the temperature measurements are desired. This is important to provide a robust device that does not fall apart.
Ham and Biber lack direct and specific statement that the securement is to a metal portion of the line(s).
However, Seeber teaches an MRI system (abstract) where the coolant tubes may be “metallic piping configured to carry a coolant” ([0022]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature sensors secured to coolant lines of Ham and Biber with the specific knowledge of using the metallic piping of Seeber such that the temperature sensors are secured to the metal coolant piping. This is because metal is known to be a good conductor of heat and securing to a metallic portion will give a more accurate measurement of the coolant temperature. This is important in order to provide good temperature data to an end user.

Regarding claim 6, Ham teaches that the readout circuit comprises a processing circuit (at least 41; [0040] “MR controller 40, which comprises an electronic processor (e.g. an illustrative computer 41, or a dedicated microprocessor- or microcontroller-based MR controller)”; see fig. 1) configured to: perform a first temperature sensing operation with the first temperature sensor, during an interval of time ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm which monitors at least the first sensor TS; [0053] teaches “the real-time thermal adjustment module or program 48 performs a monitoring operation 70 during which it monitors thermal parameters such as those output by the temperatures sensors TS” and “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”); and perform a second temperature sensing operation with the second temperature sensor, during the interval of time ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm which monitors at least the second sensor TS; [0053] teaches “the real-time thermal adjustment module or program 48 performs a monitoring operation 70 during which it monitors thermal parameters such as those output by the temperatures sensors TS” and “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”).

Regarding claim 7, Ham teaches that the processing circuit is further configured to display, on a display (49; see fig. 1; [0047]; [0052]; [0066]; see also fig. 5), a first temperature value and a second temperature value (see at least fig. 5 showing numerous temperature values being displayed; see [0044]; see also [0068] which teaches that the system “may display thermal loads retrospectively”).

Regarding claim 8, Ham lacks direct and specific teaching that the first temperature value is a difference between a temperature measured in the first temperature sensing operation, and a temperature measured in the second temperature sensing operation.
However, Ham does disclose monitoring the temperatures of the coolant via the temperature sensors ([0053]) further using “line temperature rise” ([0053]) which is a time derivative in the multiple measured temperatures ([0053]; see fig. 3 steps 70 and 72).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the time derivative(s) of continuous temperature measurements of Ham with a difference of two measurements over time. This is because one of ordinary skill in the art would have expected a difference to be used with two discrete measurements to determine a change to be one of several straightforward ways of finding a rate of change in a data set – here temperature measurements of coolant – because determining the change in temperature allows for a change in response (see [0053] of Ham teaching that a rapid change may call for a rapid response to the temperature change; see also fig. 3 showing such a response).

Regarding claim 9, Ham lacks direct and specific teaching that the second temperature value is the temperature measured in the first temperature sensing operation.
However, Ham does disclose monitoring the temperatures of the coolant via the temperature sensors ([0053]) further using “line temperature rise” ([0053]) which is a time derivative in the multiple measured temperatures ([0053]; see fig. 3 steps 70 and 72) as well as monitoring “as to whether any monitored thermal parameter is approaching a limit value” ([0053]; see fig. 3 elements 70 and 72; see also [0068] teaching that use of historical/ retrospective temperature values is known).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the continuous temperature measurements and instant temperature values of Ham with a specific second temperature value being an earlier/ retrospective measured value. This is because one of ordinary skill in the art would have expected use of retrospective temperature values to be useful for informing regarding past usage (see [0068]). This is important to allow an end user to make informed decisions regarding the thermal load(s) on the device in order to allow for proper remedial actions to be taken (see [0070]).

Regarding claim 12, Ham teaches that the readout circuit comprises a processing circuit (at least processor of computer 41; [0009-12]; [0040] “electronic processor (e.g. an illustrative computer 41, or a dedicated microprocessor- or microcontroller-based MR controller)”) configured to: perform a plurality of temperature sensing operations with the first temperature sensor, during an interval of time ([0053] teaches real time continuous temperature monitoring by the plurality of temperature sensors “TS”; see [0023] teaching that the monitoring is performed by the MR controller; see fig. 1 at least a first “TS”); and perform a plurality of temperature sensing operations with the second temperature sensor, during the interval of time ([0053]; see [0023] teaching that the monitoring is performed by the MR controller; see fig. 1 at least a second “TS”).

Regarding claim 13, Ham teaches that the processing circuit is further configured to display, on a display (49; see fig. 1; [0047]; [0052]; [0066]; see also fig. 5), a first temperature history and a second temperature history (see at least fig. 5 in view of [0068] which teaches that the system “may display thermal loads retrospectively”; see [0044]).

Regarding claim 14, Ham teaches that the heat exchange process is a compressor of a helium refrigerator for a superconducting magnet of a magnetic resonance imaging machine (abstract; [0033] “the cryo-compressor 18 operates to cool helium in a cryostat of the magnet” / “a cryo-compressor 18 that maintains the magnet 12 in its superconducting state”; see [0033-34] and [0036-37]).

Regarding claim 15, Ham teaches a flow meter (“VS”; [0037] “The valve sensors VS can take various forms, such as valve mechanical position sensors, or flow sensors that detect flow”; see fig. 1) for measuring fluid flow in the coolant supply line or the coolant return line ([0037] “flow sensors that detect flow in one of the inlet lines” / “detected by a flow sensor on the return line segment”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ham as modified by Seeber and Biber as applied to claims 1, 2, and 6 and further in view of Van Helvoort et al. (US 20140009151; hereinafter Van Helvoort).

Regarding claim 10, Ham, Seeber and Biber lack direct and specific statement of a battery-based power supply for providing power to the processing circuit (but see Ham figs. 1 and 5, element 41 showing a laptop is contemplated).
However, Van Helvoort teaches a magnetic resonance imaging system with temperature sensors (see at least abstract; [0024]; [0060]) having batteries ([0035]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham, Seeber and Biber with the specific knowledge of batteries in an MR device of Van Helvoort. This is because such a battery/batteries allow for power storage to power the device (see Van Helvoort at [0035]). This is important to make the system more robust in the event of a power interruption (see Van Helvoort at [0035]).
Further, Official Notice is taken that batteries are a conventional or well-known feature or source for powering electronic devices for both mobility and in the event of a power interruption. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a battery if back-up or mobile power was desired.

Regarding claim 11, Ham, Seeber and Biber lack direct and specific statement of a cellular modem connected to the processing circuit.
However, Van Helvoort teaches a magnetic resonance imaging system (see at least abstract; [0024]; [0060]) having a modem/wireless communication ([0013] teaches that modems are known in the field of magnetic resonance controls; [0018] teaches that wireless interfaces are known in the field of magnetic resonance controls).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham, Seeber and Biber with the specific knowledge of a modem connected to the processor/controller in an MR device of Van Helvoort. This is because such a modem allows for communication amongst the elements and with the outside. This is important to make the system able to communicate.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (US 20190310333; hereinafter Ham) in view of Seeber et al. (US 7868617; hereinafter Seeber) and further in view of Biber (US 20190072624).

Regarding claim 16, Ham teaches an apparatus for monitoring a cooling system (abstract; see figs. 1 and 5) comprising a chiller (28; see fig. 1; [0034]) and a heat exchange process (18; see fig. 1; [0033-36]) connected to the chiller by a coolant supply line (“cold fluid inlet lines” [0034] see [0035] teaching that the chiller/compressor lines may be a closed loop) and a coolant return line (38; [0034-36]; see fig. 1), the apparatus comprising:
a first temperature sensor (at least temperature sensor “TS” on coolant inlet/supply line going to element 18; see fig. 1), [monitoring] the coolant supply line ([0037] teaches that at least one of the temperature sensors is “arranged to measure temperatures of the coolant in flow lines delivering coolant to the heat-generating components 18…”; see fig. 1); and
a second temperature sensor (at least temperature sensor “TS” on coolant return line coming from element 18; see fig. 1), [monitoring] the coolant return line ([0037] teaches that temperature sensors may also measure temperatures “in coolant return lines 38”; see fig. 1 and [0035]).
Ham does not directly and specifically state that the first temperature sensor is secured to the coolant supply line, and the second temperature sensor is secured to the coolant return line (but see fig. 1 implying that the temperature sensors “TS” are attached/affixed/secured in some manner to the respective coolant lines) and that the coolant return line is configured to carry coolant from the heat exchange process to the chiller (teaching temperature sensors on a return line directly to the chiller and on return lines from the MRI machine to the heat exchangers but not directly on the return line(s) from the heat exchanges to the chiller – see fig. 1).
However, Seeber teaches “a heat exchanger/chiller 490” (col. 5, line 56) for an MRI machine (abstract) which has a coolant return line temperature sensor (“a first coolant thermal sensor 528 may be positioned at the inlet 464 (shown in FIG. 4) of the heat exchanger/chiller” col. 7, lines 6-8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the numerous temperature sensor network for detecting temperature of coolant for an MRI machine of Ham with the specific knowledge of using the specific temperature sensor at the inlet to the chiller (end of the return line) of Seeber. This is because determining the coolant temperatures allows for an end user to “minimize the drift in the main magnetic field” (Seeber at col. 7, lines 33-34; see also full ¶ from lines 1-34) and determine thermal models (Ham at [0012]). This is important in order to control the heat produced by the MRI machine more appropriately.
Ham as modified by Seeber does not directly and specifically state that the first temperature sensor is secured to the coolant supply line, and the second temperature sensor is secured to the coolant return line.
However, Biber teaches a magnetic resonance apparatus for monitoring cooling system function (abstract) having temperature sensors (5) “provided on various components” ([0042]) which may be secured to the components ([0046] “temperature sensors 5 do not necessarily have to be secured directly on the component for this purpose, although this can be provided.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham as modified by Seeber with the specific knowledge of securing temperature sensors to components in an MR device of Biber. This is because such secured configuration keeps for the temperature sensors from moving away from the areas where the temperature measurements are desired. This is important to provide a robust device that does not fall apart.

Regarding claim 17, Ham as modified by Seeber does not directly and specifically state that the first temperature sensor is secured to the coolant supply line within 60 inches of the heat exchange process, or the second temperature sensor is secured to the coolant return line within 60 inches of the heat exchange process.
However, Biber teaches a magnetic resonance apparatus for monitoring cooling system function (abstract) having temperature sensors (5) “provided on various components” ([0042]) which may be secured to the components ([0046] “temperature sensors 5 do not necessarily have to be secured directly on the component for this purpose, although this can be provided.”) where the secured temperature sensors may “measure temperature values in an entry region of the coolant and in an exit region of the coolant” ([0046]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham as modified by Seeber with the specific knowledge of securing temperature sensors in locations at the entry and exit regions in an MR device of Biber. This is because such secured configuration keeps for the temperature sensors from moving away from the areas where the temperature measurements are desired and the location at entry/exit regions provides direct information without noise which would be generated from placing the sensors away from the component. This is important to provide a robust device that does not fall apart and provides accurate entry/exit temperatures.

Regarding claim 18, Ham teaches that a thermal time constant for coolant temperature fluctuations, at the first temperature sensor, is less than 5 minutes, or a thermal time constant for coolant temperature fluctuations, at the second temperature sensor, is less than 5 minutes ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm; [0053] teaches “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ham as modified by Seeber and Biber as applied to claim 16 above and further in view of Van Helvoort et al. (US 20140009151; hereinafter Van Helvoort).

Regarding claim 19, Ham teaches a processing circuit (at least 41; [0040] “MR controller 40, which comprises an electronic processor (e.g. an illustrative computer 41, or a dedicated microprocessor- or microcontroller-based MR controller)”; see fig. 1); the processing circuit being configured to: perform a first temperature sensing operation with the first temperature sensor, during an interval of time ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm which monitors at least the first sensor TS; [0053] teaches “the real-time thermal adjustment module or program 48 performs a monitoring operation 70 during which it monitors thermal parameters such as those output by the temperatures sensors TS” and “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”); perform a second temperature sensing operation with the second temperature sensor, during the interval of time ([0030] teaches that the thermal parameters are monitored in real-time; see fig. 3 showing a real-time iterative algorithm which monitors at least the second sensor TS; [0053] teaches “the real-time thermal adjustment module or program 48 performs a monitoring operation 70 during which it monitors thermal parameters such as those output by the temperatures sensors TS” and “The monitoring performs continual checking 72 as to whether any monitored thermal parameter is approaching a limit value.”); and to display, on a display (49; see fig. 1; [0047]; [0052]; [0066]; see also fig. 5).
Ham lacks direct and specific teaching of a battery-based power supply, connected to the processing circuit, a cellular modem connected to the processing circuit and displaying a difference between a temperature measured in the first temperature sensing operation and a temperature measured in the second temperature sensing operation, and the temperature measured in the first temperature sensing operation.
However, Ham does disclose monitoring the temperatures of the coolant via the temperature sensors ([0053]) further using “line temperature rise” ([0053]) which is a time derivative in the multiple measured temperatures ([0053]; see fig. 3 steps 70 and 72).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the time derivative(s) of continuous temperature measurements of Ham with a difference of two measurements over time. This is because one of ordinary skill in the art would have expected a difference to be used with two discrete measurements to determine a change to be one of several straightforward ways of finding a rate of change in a data set – here temperature measurements of coolant – because determining the change in temperature allows for a change in response (see [0053] of Ham teaching that a rapid change may call for a rapid response to the temperature change; see also fig. 3 showing such a response).
Further, Van Helvoort teaches a magnetic resonance imaging system with temperature sensors (see at least abstract; [0024]; [0060]) having batteries ([0035]) and a modem/wireless communication ([0013] teaches that modems are known in the field of magnetic resonance controls; [0018] teaches that wireless interfaces are known in the field of magnetic resonance controls).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the MR device having temperature sensors measuring the temperature of coolant inlet and return lines of Ham and Biber with the specific knowledge of batteries and a modem connected to the processor/controller in an MR device of Van Helvoort. This is because such a battery/batteries allow for power storage to power the device (see Van Helvoort at [0035]) and a modem allows for communication amongst the elements as well as with the outside. This is important to make the system more robust in the event of a power interruption (see Van Helvoort at [0035]) and make the system able to communicate.
Further, Official Notice is taken that batteries are a conventional or well-known feature or source for powering electronic devices for both mobility and in the event of a power interruption. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a battery if back-up or mobile power was desired.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855